
	
		I
		111th CONGRESS
		2d Session
		H. R. 5914
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To repeal the requirements under the United States
		  Housing Act of 1937 for residents of public housing to engage in community
		  service and to complete economic self-sufficiency programs.
	
	
		1.Short titleThis Act may be cited as the
			 Public Housing Tenants Respect Act of
			 2010.
		2.Repeal of public
			 housing community service and family self-sufficiency requirements
			(a)In
			 generalSection 12 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437j) is amended by striking
			 subsections (c) through (g).
			(b)Conforming
			 amendmentsThe United States
			 Housing Act of 1937 is amended—
				(1)in section
			 5A(d)(12) (42 U.S.C. 1437c–1(d)(12))—
					(A)in subparagraph
			 (A), by inserting and after the semicolon;
					(B)in subparagraph
			 (B), by striking the semicolon and inserting a period; and
					(C)by striking
			 subparagraph (C);
					(2)in section 6(l)(1)
			 (42 U.S.C. 1437d(l)(1)), by striking except for noncompliance
			 and all that follows through based on such noncompliance;
			 and
				(3)in section
			 9(e)(1)(H) (42 U.S.C. 1437g(e)(1)(H)), by striking a public housing work
			 program under section 12 and inserting any program that provides
			 work for residents of public housing.
				
